Citation Nr: 0104561	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-20 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to a rating in excess of 30 percent for 
shrapnel wounds of the right thigh and knee, Muscle Group 
XIII and XIV.

4.  Entitlement to a rating in excess of 30 percent for 
shrapnel wounds of the left arm, Muscle Group III, with 
median nerve injury.

5.  Entitlement to a rating in excess of 10 percent for 
shrapnel wounds of the left thigh, Muscle Group XIII.

6.  Entitlement to a rating in excess of 10 percent for 
shrapnel wounds of the left leg, Muscle Group XI.

7.  Entitlement to a compensable rating for shrapnel wounds 
of the left wrist.

8.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

The veteran had active service from March 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

For the shrapnel wound injuries of the right knee and thigh 
and left thigh, arm, leg, and wrist claims, the most recent 
VA examination for compensation and pension purposes was 
conducted in August 1999.  However, the examination report 
does not indicate whether the examiner reviewed the claims 
file while conducting the examination.  Seals v. Brown, 8 
Vet. App. 291, 296 (1995).  The report also does not show 
that the examiner performed an adequate examination to 
ascertain the degree of muscle impairment caused by the 
veteran's shrapnel wound disabilities in relation to the 
cardinal signs and symptoms of muscle disability.  See 
generally 38 C.F.R. §§ 4.2, 4.56 (2000).  The veteran's 
complaints of pain, fatigue stiffness, numbness, and a lack 
of endurance were not addressed.  In light of the foregoing, 
additional development is warranted.  38 C.F.R. § 4.2.

For the hearing loss and tinnitus claims, on VA examination 
of the joints, the impression included "tinnitus has been 
previously unreported and is due to the concussion injury of 
the grenade."  However, the Board finds that additional 
development with respect to these matters is needed.  In this 
case a VA audiology examination has not been conducted, and, 
if any disability is present, a medical opinion addressing 
its etiology is needed.  38 C.F.R. § 4.2.

Since the issue of entitlement to a total rating based on 
service-connected disability is inextricably intertwined with 
the aforementioned remanded matters, the adjudication of this 
claim must be deferred.

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded the 
opportunity to submit any additional 
evidence to support his claims, including 
lay statements.

2.  The veteran should be asked to 
identify any physicians and medical 
facilities from which he has been treated 
or evaluated for his hearing loss and 
tinnitus disorders since service and his 
service-connected shrapnel wound 
disabilities since 1999.  After any 
further necessary information and 
authorization are obtained from the 
veteran, the RO should obtain copies of 
pertinent medical records, VA or private.  
Any records obtained should be 
incorporated into the veteran's claims 
folder.

3.  Thereafter, the RO should schedule 
the veteran for the appropriate 
examinations, e.g., orthopedic and 
neurologic, to separately identify the 
severity of the residuals of shrapnel 
wounds of the right thigh and knee, left 
arm with median nerve injury, left wrist, 
and left thigh and leg.  All indicated 
studies should be conducted and all 
findings should be reported in detail.  
The range of motion of the affected 
joints should be recorded, and the 
examiner should comment on the normal 
range of motion for such joint.  The 
examination report should include a full 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment.  In addressing 
functional and industrial impairment for 
each disability listed, the examiner is 
requested to provide responses to the 
following:

(a)  Does the diagnosed muscle disability 
cause loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
uncertainty of movement, or 
incoordination?  If so, the examiner 
should comment on the severity of these 
manifestations and their effect on range 
of motion and, to the extent possible, 
their effect on the ability of the 
veteran to perform average employment in 
a civil occupation (without consideration 
of age).  If the severity of these 
manifestations cannot be quantified, the 
examiner should so state.  

(b)  With respect to any subjective 
complaints of pain, the examiner is 
requested to comment specifically on 
whether pain is visibly manifested on 
movement of the joint; the presence and 
degree of, or absence of, muscle atrophy 
attributable to the shrapnel residuals; 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the shrapnel residuals; and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the shrapnel residuals.  The examiner 
should comment on the veteran's complaint 
of pain and should provide an opinion 
regarding the degree to which the pain 
claimed by the veteran could limit 
functional ability, including during any 
flare-ups or when the joint is used 
repeatedly over a period of time.

(c) Whether the scars are objectively 
tender on palpation, or are disfiguring 
or attached to underlying structure.  Any 
functional impairment associated with the 
shrapnel scars should be recorded.  In 
particular, the examiner should comment 
on any complaint of pain in relation to 
the scars and should provide an opinion 
regarding the degree to which, if 
present, the pain claimed by the veteran 
could limit functional ability.

The veteran's claims folder should be 
provided to the examiner for review prior 
to the examination.

4.  The RO should also schedule the 
veteran for an audiology examination to 
ascertain whether the veteran currently 
has hearing loss and tinnitus, and if so, 
the etiology of the disorders.  All 
indicated studies should be conducted and 
all findings should be reported in 
detail.  If hearing loss and tinnitus 
disabilities are present, the examiner 
should opine whether it is as least as 
likely as not that the disabilities are 
related to active service or any events 
of service.

5.  The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  A written copy of the 
report should be inserted into the claims 
folder.

The veteran must be informed of the 
consequences of his failure to appear for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  See: 38 C.F.R. §§ 
3.158, 3.655 (2000) and Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

6.  Then the RO should ensure that all of 
the directives of this remand have been 
carried out in full, and if not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO 
must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  If the benefits sought on appeal 
remain denied, the veteran and his 
attorney-representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to the 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified.

The appellant has the right to VA compliance with the terms 
and conditions set forth in remand orders from the Board. 
Stegall v. West, 11 Vet. App. 268 (1998). The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	NADINE W. BENJAMIN
	Acting Board Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2000).



